Citation Nr: 1129309	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for hepatitis C from July 11, 2002?

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The appellant served on active duty from February 1974 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., that granted service connection for residuals of the hepatitis C virus and assigned an initial noncompensable rating, effective July 2002.  The case was certified to the Board by the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

In April 2009, the Board remanded the case to the RO, via the AMC, in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, granted a compensable rating of 10 percent, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO substantially completed the additional development related to the assignment of an initial rating for the hepatitis C virus as directed in the April 2009 Board remand.

2.  The preponderance of the evidence shows that for the period since July 11, 2002, hepatitis C has not been manifested with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or by incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during any given 12-month period.

CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.112, 4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  The Board notes the Veteran's representative's assertion that the August 2009 VA examination was inadequate for rating purposes.  The Board rejects that assertion for the reasons which follow.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's Hepatitis C.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Analysis

The history of the appellant's appeal is set forth in the Introduction.  The AMC/RO assigned the appellant's initial rating under 38 C.F.R. § 4.114, Diagnostic Code 7354.  The October 2009 rating decision reflects the AMC/RO granted the 10 percent rating effective the date of the Veteran's claim for entitlement to service connection, which was in July 2002.  See 38 C.F.R. § 3.400.  In light of this fact, the Board's review is focused on whether the evidence shows the appellant's symptoms have met or approximated the criteria for a higher rating since July 11, 2002.

The applicable rating criteria provide that, a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

Sequelae, such as cirrhosis or malignancy of the liver, are evaluated under an appropriate diagnostic code, but the same signs and symptoms are not to be used for the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id., Note (1).

An "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id., Note (2).

VA outpatient records reflect that the appellant was diagnosed with hepatitis C in 2002.  An October 2002 entry reflects that the appellant reported fatigue for several years, but he denied a history of abdominal pain or jaundice.  On the day of that October 2002 entry the appellant's weight was noted as 239 pounds.

A January 2004 private report of J.T.R., M.D., notes the appellant had multiple arthritic complaints, abdominal complaints, complaints of fatigue, and complaints of depression.  Dr. R noted that, physically, the appellant was not jaundiced, and he showed no liver or spleen enlargement.  A total physical workup was recommended.

A January 2004 report of another private physician, C.F.E., M.D., reflects that the appellant did not understand the workup and management of his illness.  The appellant complained of anxiety, mental confusion, body aches and joint pains.  He reported that his alanine transaminase was quite high.  Dr. E noted that the appellant brought the medical records related to that laboratory value and other records with him.  Dr. E noted the appellant was also under treatment migraines, degenerative joint disease, neuropathy, and carpal tunnel syndrome.  He related feeling depressed.  Physical examination revealed the appellant's weight as 242 pounds.  He was described as having a heavy build, and to be well developed and well nourished.  There was no thrush or jaundice.  The abdomen was soft with a thick abdominal wall, and no organomegaly was noted.  The liver and spleen were not palpable.  Dr. E's impression was chronic hepatitis C, joint pains, back pains, and degenerative joint disease.  Dr. E noted the cause of the appellant's joint pains were multifactorial, but it was possible that they were extra hepatic manifestations of chronic hepatitis C.

The August 2004 VA examination report notes that the appellant reported he had worked at assembling mobile homes, but he quit that job in 1999 because he no longer had the energy to do the work.  Physical examination revealed the appellant's abdomen was nontender and his liver was not palpable.  There were no signs of ascites, atrophy, erythema, hematemesis or melena.  There were no complaints of abdominal pain.  Results of liver function tests were read as mildly elevated, and a liver ultrasound was read as normal.  His weight was judged to be stable.  Other laboratory test results were normal.  The diagnosis was hepatitis C without clinical compromise.

In December 2005 the appellant complained of having a bloated stomach, bloody diarrhea, vomiting, and blotches on his neck.  He asserted that he was 100 percent disabled due to his hepatitis C.  The appellant repeated this assertion on his substantive appeal.  
 
An August 2006 VA outpatient entry notes that the appellant could not use anti-inflammatory medications because of his hepatitis C.  Another entry, however, noted he had to ingest lower dosages because of the hepatitis C.  A March 2006 liver sonogram was negative, and an April 2006 entry reflects that the physician asked if the appellant's fatigue could be due to a cause other than hepatitis C.  In October 2006 the appellant complained that he was itchy all the time.  He had skin tags under both arms.  Physical examination revealed the abdomen to be soft, nondistended, and nontender.  Persistent fatigue was noted, as was gastroesophageal reflux disease.

An August 2008 VA examination report for aid and attendance notes that the appellant complained of joint pains in the neck, elbow, shoulder, back, and ankle.  The appellant claimed that he was tired most of the time and had no energy.  Due to pain, the appellant was unable to bend over, and he had difficulty buttoning shirts and tying shoes.  The examiner noted complaints of memory loss, urine dribbling, and trouble concentrating.  The appellant lived alone near or next to his daughter.  The examiner diagnosed hepatitis C, fatigue, migraines, hypertension, chronic back pain, degenerative joint disease, right anterior cruciate ligament tear, gastroesophageal reflux disease, an umbilical hernia.  The examiner noted debility which was suspected due to hepatitis C, a complete right anterior cruciate ligament tear, and chronic back pain.  The examiner recommended the aid and attendance of another.

A February 2009 report from R.G., M.D., a VA physician, noted that there was better than a 50 percent chance that the appellant's debility was secondary to the hepatitis C.  Dr, G, however, did not explain the basis for his opinion as to why he deemed the claimant's disability picture to be primarily due to hepatitis C to the complete exclusion of the appellant's other significant disabilities, especially in light of the fact all of the outpatient entries note the appellant's abdominal examinations were negative, and his laboratory values did not show a significant shift.

As noted in the Introduction, the Board remanded the case for another examination to determine the current state of the appellant's hepatitis C.  The August 2009 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The report notes that, since the appellant's diagnosis with hepatitis C in 2002, he had reported a multiplicity of symptoms, to include multiple joint pains, headaches, nausea, weight loss, fatigability, weakness, etc.  The examiner noted that the appellant was being treated for degenerative joint disease of the cervical spine, lumbar spine, knee, and headaches.  The appellant reported his current medication as Oxycodone as needed.  The appellant reported current symptoms of neck pain, back pain, knee pain, headaches, irregular bowel movements, fatigue, weakness, insomnia, depression, and anxiety "to name a few."  The appellant reported further that he had lost about 20 pounds in the past year or so.  The examiner, however, found the appellant to be in a good nutritional state.  Some Vitamin D deficiency was noted on some previous examinations.  The appellant reported that he lived alone.  Although the appellant complained of fatigue, malaise, nausea, anorexia, and arthralgia, the examiner noted that those complaints had not required bed rest.  The examiner noted further that the appellant complained mostly about his headaches.  He denied abdominal pain.  The examiner further noted that a gastroenterologist had only recommended surveillance for the appellant's complaints in light of a computed tomography scan and a liver ultrasound which did not reveal any active processes.

The examiner observed the appellant to be a well developed, overweight veteran who used a walker to ambulate.  His weight was recorded as 220 pounds.  The examiner noted the appellant smoked about a half-pack of cigarettes a day.  Physical examination of the abdomen revealed it as nontender to palpation.  No organomegaly or ascites were present.  There was no evidence of portal hypertension or splenomegaly, jaundice, or palmar erythema.  Neither was there evidence of malnutrition or muscle wasting.  A June 2009 abdominal computed tomography scan revealed that the liver, spleen, pancreas, gallbladder, and kidneys were unremarkable.  There was no sign of adenopathy.  Recent liver function tests were within normal limits.  The appellant's alkaline, phosphate, aspartate transaminase, and alanine transaminase values were also within normal limits.  The examiner noted that the appellant reported anorexia and that he had a poor appetite.  The examiner ordered laboratory and liver function tests, all of which were unremarkable.  The examiner also noted, however, that the appellant was a difficult historian, which made it difficult to pinpoint dates.

The examiner diagnosed chronic hepatitis C diagnosed in 2002.  The examiner noted that there had been no previous treatment, and that diagnostic tests had been negative, except for revealing a small ventral hernia.  In accordance with the instruction of the Board remand, the AMC/RO asked the examiner to opine on whether the appellant's hepatitis C rendered him unemployable.  The examiner noted that he could not render an opinion without resorting to speculation.  The Board addresses this further in the remand.

The representative asserts that the examiner's proffered inability to render an opinion on the appellant's employability renders the examination inadequate and, as a result, at least a 40 percent rating should be allowed for the appellant's hepatitis.  Significantly, however, the Board finds that if an examination is inadequate, it is inadequate for all purposes, to include a compromise rating.  The Board does not, however, find the examination inadequate for purposes of deciding the appeal of the appellant's rating, as the examiner painstakingly noted the Veteran's symptoms and the objective clinical findings.

The Board acknowledges the general literature from the Internet submitted by the appellant.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  There is no evidence that the appellant has medical training.  Nonetheless, the Board notes that a lay person may provide competent evidence on medical matters under certain circumstances.  See 38 C.F.R. § 3.159(a)(2).

The appellant is competent to report his symptoms and to opine on the severity of them.  See id.  Further, there is evidence in the claims file of the appellant's medical providers opining on the facets of his hepatitis C.  Thus, the appellant may report those opinions as a basis for his assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Those factors notwithstanding, however, the appellant's rating involve the application of prescribed rating criteria.  The appellant's personal belief that he merits a 100 percent rating is rejected in the absence of any objective medical evidence of the key symptoms that would support a rating higher than 10 percent.

The preponderance of the evidence is against finding that the appellant's hepatitis C most nearly approximates a rating in excess of 10 percent.  38 C.F.R. § 4.7.  The preponderance of the evidence shows that the criteria for a higher rating have not been met or approximated.  The primary consistent symptoms that have been noted since 2002 have been fatigue, with on and off malaise and anorexia.  None of the medical evidence recorded since 2002, however, has noted the necessity for bed rest, i.e., physician prescribed bed rest.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).  Neither has there been an objective finding of right upper quadrant pain on clinical examinations.  The medical records contain no prescribed dietary restrictions or medication.  In fact, examiners have consistently noted the appellant as either well developed and nourished, or overweight.  The appellant's bloody stools were related to his diagnosed hemorrhoids, and his problems with manual dexterity to mild carpal tunnel syndrome.  He also has been diagnosed with degenerative joint disease, peripheral neuropathy, as well as gastroesophageal reflux disease, all of which are not service connected, and no examiner has linked these complaints to hepatitis C.  Hence, the evidence shows the appellant's symptoms have not met or approximated the criteria for a 20 percent, or higher rating.  38 C.F.R. § 4.7.

The rating criteria define minor weight loss as loss of 10 to 20 percent of an individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  A May 2002 VA outpatient entry reflects the appellant's weight was 220 pounds.  The 2004 examination report does not reflect the appellant's weight, but the examiner noted it was stable.  In April 2006 the appellant weighed 255 pounds; August 2007, 259.9 pounds; December 2008, 235 pounds; March 2009, 230.5 pounds; and, August 2009, 220 pounds.  As is evident, the appellant's weight in August 2009 is essentially where it was in 2002.  This evidence constitutes another factor for rejecting the representative's assertion that the appellant should be rated at 40 percent.  See, e.g., 38 C.F.R. § 4.114, Diagnostic Code 7354.

In light of the above, the appellant's hepatitis C most nearly approximates the assigned 10 percent rating throughout the rating period.  38 C.F.R. §§ 4.1, 4.7, 4.112, 4.114, Diagnostic Code 7354.  There is no factual basis for a staged rating for any part of the initial rating period.  The benefit sought on appeal is denied.

The Board acknowledges the assertion that the evidence that the appellant had to quit the job he had due to the impact of his disability.  This assertion raises the issue of the propriety of a referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the appellant's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A comparison of the appellant's hepatitis C disability and related symptoms against the applicable rating criteria shows that the criteria describe the appellant's disability and its severity.  The rating criteria contemplate the appellant's disability picture.  It also means that the appellant's disability picture is not exceptional and, in the absence of an exceptional disability picture, there is no basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Hence, the assigned 10 percent rating reasonably compensates the appellant as far as is practical for his impaired earning capacity.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for hepatitis C is denied.


REMAND

As noted above the examiner at the August 2009 examination reported that he could not render an opinion on whether the appellant's hepatitis C rendered him unemployable without resort to speculation.  The examiner provided no explanation or rationale as to why the requested opinion could not be rendered.  Hence, the examiner's "opinion" is nonresponsive.

The claims file is replete with medical records that set forth the appellant's various diagnoses, to include numerous nonservice-connected disabilities, and the results of multiple diagnostic and clinical tests.  A comprehensive medical review and analysis of the evidence of record provides more than an ample factual basis for a physician, or a board of physicians, to opine as to whether the appellant's hepatitis C, standing alone, renders him unable to obtain and maintain substantially gainful employment, without regards to age.  For example, the appellant is diagnosed with cervical and lumbar spine disabilities, and the associated medical records note associated joint pain.

Finally, VA outpatient records document the difficulty the appellant's providers have encountered in arranging face-to-face assessments of the claimant, because the Veteran has consistently complained about the difficulty traveling to the VA treatment facility.  The Board notes that many of the outpatient entries are in fact based on telephonic reports by the appellant.  The Board notes one instance of where the appellant refused to go for a medical assessment because he did not have insurance.  Nonetheless, it is the Veteran's responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).  Hence, the AMC/RO will oversee this factor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated his hepatitis C since August 2009.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is completed, the AMC/RO shall refer the claims file back to the examiner who conducted the August 2009 examination for clarification of the opinion rendered.  Again, the examiner is asked to assess whether it is at least as likely as not, i.e., there is a 50/50 probability, that the appellant's service-connected disabilities, i.e., hepatitis C and right inguinal hernia, individually or in combination, render him unemployable.  All indicated tests and studies should be performed.  It should be determined whether all findings recorded are related to the service-connected pathology.  If symptoms of service-connected and nonservice-connected pathology cannot be dissociated, that should be noted in the claims file, and why.  The examiner is free to consult with the appellant's other treating physicians for information pertaining to the appellant's other nonservice connected disabilities.  The AMC/RO shall ask the examiner to assess the appellant's ability to pursue substantially gainful employment in view of the service- connected pathology, without regard to age.

In rendering this opinion only service connected disorders, his education, and occupational experience are for consideration.  The appellant's age may not be considered.  If he is unemployable due to age or due to nonservice connected disorders, that should be specifically set forth.

Any opinion must be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent probability.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the impact on employability by the appellant's hepatitis C and/or inguinal hernia is unknowable?

3.  Advise the appellant that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2010), the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


